 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GONZALO R. RUBANG, JR.,                          No. 2:18-cv-02351-TLN-DB
12                       Plaintiff,
13           v.                                        ORDER
14    ERIC R. BROOKS; KELLER
      WILLIAMS,
15

16                       Defendants.
17

18          Plaintiff is proceeding in this action pro se. The matter was referred to a United States

19   Magistrate Judge pursuant to Local Rule 302(c)(21).

20          On February 7, 2020, the magistrate judge filed findings and recommendations herein

21   which were served on all parties and which contained notice to all parties that any objections to

22   the findings and recommendations were to be filed within fourteen days after service of the

23   findings and recommendations. (ECF No. 34.) Plaintiff has filed objections to the findings and

24   recommendations (ECF No. 35), as well as a fifth amended complaint (ECF No. 36), and

25   Defendants filed a response (ECF No. 37).

26          The Court has reviewed the file and finds the findings and recommendations to be

27   supported by the record and by the magistrate judge’s analysis. The Court finds Plaintiff’s

28   objections unavailing and the proposed fifth amended complaint, even if the Court were to deem
                                                       1
 1   it properly filed,1 does not change the analysis or outcome recommended by the magistrate judge.

 2   Indeed, Plaintiff’s fifth amended complaint continues to assert that the Court has jurisdiction on

 3   the basis of federal question, but grounds that federal question jurisdiction in trespass, which does

 4   not state a federal cause of action. Allowing amendment would therefore be futile.

 5          Accordingly, IT IS HEREBY ORDERED that:

 6          1. The findings and recommendations filed February 7, 2020 (ECF No. 34), are

 7   ADOPTED IN FULL;

 8          2. Defendants’ August 21, 2019 motion to set aside entry of default (ECF No. 20) is

 9   GRANTED;

10          3. The fourth amended complaint (ECF No. 33) is DISMISSED without prejudice; and

11          4. The Clerk of the Court is directed to close this case.

12          IT IS SO ORDERED.

13   Dated: March 23, 2020

14

15

16

17                                       Troy L. Nunley
18                                       United States District Judge

19

20
21

22

23

24

25

26
27

28   1
            Plaintiff did not seek and was not granted leave to amend.
                                                       2
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
     3
